Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                  :
  Eugenio Suarez, on behalf of himself and        :   Civil Action No.: 1:21-cv-21696
  others similarly situated,                      :
                                                  :
                         Plaintiff,               :   CLASS ACTION COMPLAINT
                                                  :
         v.                                       :
                                                  :   JURY TRIAL DEMANDED
  Portfolio Recovery Associates, LLC,             :
                                                  :
                         Defendant.               :
                                                  :

                                          Nature of Action

         1.      Eugenio Suarez (“Plaintiff”) brings this class action under the Fair Debt Collection

  Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of Florida consumers whose

  private, debt-related information Portfolio Recovery Associates, LLC (“Defendant”) disclosed to

  an unauthorized third party, in connection with the collection of consumer debts.

         2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

  practices by debt collectors, to insure that those debt collectors who refrain from using abusive

  debt collection practices are not competitively disadvantaged,” 15 U.S.C. § 1692(e), and in

  response to “abundant evidence of the use of abusive, deceptive, and unfair debt collection

  practices by many debt collectors,” which Congress found to have contributed “to the number of

  personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

  privacy.” Id., § 1692(a).

         3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

  tasked with enforcing the FDCPA—once explained, “[h]armful debt collection practices remain a
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 2 of 12




  significant concern today. In fact, the CFPB receives more consumer complaints about debt

  collection practices than about any other issue.”1

          4.      Pertinent here, section 1692c(b) of the FDCPA, titled “Communication with third

  parties,” states:

          Except as provided in section 1692b of this title, without the prior consent of the
          consumer given directly to the debt collector, or the express permission of a court
          of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
          judicial remedy, a debt collector may not communicate, in connection with the
          collection of any debt, with any person other than the consumer, his attorney, a
          consumer reporting agency if otherwise permitted by law, the creditor, the attorney
          of the creditor, or the attorney of the debt collector.

  15 U.S.C. § 1692c(b).

          5.      The provision that section 1692c(b) cross-references—section 1692b—governs the

  manner in which a debt collector may communicate “with any person other than the consumer for

  the purpose of acquiring location information.” 15 U.S.C. § 1692b.

          6.      Thus, the FDCPA broadly prohibits a debt collector from communicating with

  anyone other than the consumer “in connection with the collection of any debt,” subject to several

  carefully crafted exceptions—some enumerated in section 1692c(b), and others in section 1692b—

  none of which applies here.

          7.      Despite this prohibition—one designed to protect consumers’ privacy—debt

  collectors, including Defendant, often communicate with third-party mail vendors in connection

  with the collection of consumer debts, including by sending personal information regarding

  consumers’ alleged debts to these third parties.




  1
          See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v. Williams,
  Zinman,     &     Parham,     P.C.,  No.     14-15672     (9th    Cir.  Aug.    20,  2014),
  http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
  parham-p.c./140821briefhernandez1.pdf (last visited May 3, 2021).


                                                     2
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 3 of 12




         8.       Indeed, “over 85 percent of debt collectors surveyed by the [CFPB] reported using

  letter vendors.”2

         9.       These third-party mail vendors use information provided by debt collectors—such

  as a consumer’s name and address, the name of a creditor to whom a debt is allegedly owed, the

  name of the original creditor, and the amount of an alleged debt—to fashion, print, and mail letters

  to consumers.

         10.      This unnecessary and illegal practice of communicating with third parties in

  connection with the collection of consumer debts exposes private information regarding alleged

  debts to third parties not exempted by the FDCPA.

         11.      Upon information and belief, Defendant routinely communicates with and

  provides, in connection with the collection of consumer debts, protected information regarding

  consumer debts to third-party mail vendors in violation of the FDCPA.

         12.      Plaintiff therefore seeks relief for himself and on behalf of similarly situated Florida

  consumers to whom Defendant sent debt collection letters that were prepared, printed, or mailed

  by a third-party mail vendor.

                                                  Parties

         13.      Plaintiff is a natural person who at all relevant times resided in Miami-Dade

  County, Florida.

         14.      Plaintiff is obligated, or allegedly obligated, to pay two debts owed or due, or

  asserted to be owed or due, a creditor other than Defendant.




  2
          See https://www.federalregister.gov/documents/2019/05/21/2019-09665/debt-collection-
  practices-regulation-f#citation-749-p23396 at n. 749 (last visited May 3, 2021).


                                                     3
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 4 of 12




           15.    Plaintiff’s obligations, or alleged obligations, owed or due, or asserted to be owed

  or due, arise from transactions in which the money, property, insurance, or services that are the

  subject of the transactions were incurred primarily for personal, family, or household purposes—

  namely, personal credit cards (the “Debt”).

           16.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

           17.    Defendant is a limited liability company with its principal offices in Norfolk,

  Virginia.

           18.    Defendant bills itself as one of the “nation’s largest debt collectors.”3

           19.    Defendant states on its website: “If you’ve been contacted by us it’s because your

  original creditor sold us your account, and we now own your debt. We think this is good news as

  we are setup to work with people in resolving their debt.”4

           20.    Defendant is a subsidiary of PRA Group Inc., which is publicly traded on

  NASDAQ.

           21.    Defendant is an entity that at all relevant times was engaged, by use of the mails

  and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

  U.S.C. § 1692a(5).

           22.    Upon information and belief, at the time Defendant attempted to collect the Debt

  from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

  the time that Defendant acquired it for collection.




  3
           https://www.portfoliorecovery.com/prapay/help/contact-us#about-pra (last visited May 3,
  2021).
  4
           https://www.portfoliorecovery.com/prapay/help/contact-us#about-pra (last visited May 3,
  2021).


                                                    4
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 5 of 12




          23.     Defendant uses instrumentalities of interstate commerce or the mails in a business

  the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

  collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

          24.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

          25.     Defendant identified itself as a debt collector in its written communications to

  Plaintiff.

                                          Jurisdiction and Venue

          26.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

          27.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

  of the events giving rise to Plaintiff’s claims occurred in this district, and as Defendant caused debt

  collection letters to be sent to Plaintiff in this district.

                                             Factual Allegations

          28.     On or about March 4, 2021, Defendant caused two written communications to be

  sent to Plaintiff in connection with the collection of the Debt.

          29.     True and correct copies of the March 4, 2021 communications to Plaintiff are

  attached, in redacted form, as Exhibit A.

          30.     The March 4, 2021 letters disclose the balances alleged to be owed. See Exhibit A.

          31.     The March 4, 2021 letters identify the creditor to whom Defendant alleged the Debt

  is and was owed, as well as the original creditor. Id.

          32.     The March 4, 2021 letters identify additional information regarding Plaintiff and

  the Debt, including account and reference numbers, and Plaintiff’s name and home address. Id.

          33.     The March 4 letters identified Defendant as a debt collector. Id.




                                                        5
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 6 of 12




          34.      At the time of the March 4, 2021 letters, there was no judgment against Plaintiff

  regarding the Debt.

          35.      Defendant did not print the March 4, 2021 letters.

          36.      Rather, Defendant, in connection with the collection of a debt, provided private

  information regarding Plaintiff and the Debt, including Plaintiff’s name, address, the amounts of

  the Debt, and other private details regarding the Debt, to a third-party mail vendor.

          37.      The third-party mail vendor then printed the March 4, 2021 letters that were sent to

  Plaintiff.

          38.      The return addresses on the March 4 letters do not match any of Defendant’s

  addresses.

          39.      The return addresses on the March 4 communications include a P.O. Box in

  Concord, California that is associated with CompuMail, Inc., a third-party mail vendor.

          40.      CompuMail maintains corporate offices in Concord, California and bills itself as a

  “the premier direct mail company in the United States.”5

          41.      CompuMail states that, for most of its history, it “specialized as a collection agency

  mail vendor”.6

          42.      CompuMail markets itself as follows:

          Think all mass mailing services are the same? We wouldn’t blame you. Most
          collection agency mail vendors just laser print and mail whatever you provide them.
          CompuMail offers several multi-channel delivery options to help you get your
          communications delivered and opened faster. In addition to traditional print and
          mail services, we provide electronic message delivery and online payment portals.




  5
          https://www.compumailinc.com/ (last visited May 3, 2021).
  6
          Id.



                                                     6
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 7 of 12




          CompuMail synergizes state-of-the-art technology with proven best practices to
          ensure that we deliver superior results for you.7

          43.    CompuMail also advertises that it “works with virtually all the leaders in the debt

  collection, finance, and healthcare industries.”8

          44.    Plaintiff did not provide consent to Defendant to communicate or share any

  information about the Debt with CompuMail.

          45.    Plaintiff did not provide consent to Defendant to communicate or share any

  information about the Debt with any third-party mail vendor.

          46.    Defendant provided information regarding Plaintiff and the Debt, including

  Plaintiff’s name, address, and the amounts of the Debt, to CompuMail.

          47.    Defendant, in connection with the collection of the Debt, provided information

  regarding Plaintiff and the Debt, including Plaintiff’s name, address, the amounts of the Debt, and

  other private details regarding the Debt, to a third-party mail vendor.

          48.    A third-party mail vendor printed the March 4, 2021 communications sent to

  Plaintiff.

          49.    A third-party mail vendor mailed the March 4, 2021 communications to Plaintiff.

                                       Class Action Allegations

          50.    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of:

          All persons (a) with a Florida address, (b) to which Portfolio Recovery Associates,
          LLC. sent, or caused to be sent, a written debt collection communication, (c) in
          connection with the collection of a consumer debt, (d) in the one year preceding the
          date of this complaint through the date of class certification, (e) that was prepared
          or mailed by a third-party vendor.


  7
          Id.
  8
          Id.


                                                      7
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 8 of 12




          51.    Excluded from the class is Defendant, its officers and directors, members of their

  immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

  which Defendant has or had controlling interests.

          52.    The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

  numerous that joinder of all members is impracticable.

          53.    The exact number of class members is unknown to Plaintiff at this time and can

  only be determined through appropriate discovery.

          54.    The class is ascertainable because it is defined by reference to objective criteria.

          55.    In addition, upon information and belief, the names and addresses of all class

  members can be identified through business records maintained by Defendant.

          56.    The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

  the claims of the class members.

          57.    To be sure, Plaintiff’s claims and those of the class members originate from the

  same practice utilized by Defendant—the communication with and sending of personal, private

  information regarding alleged consumer debts to a third-party mail vendor—and Plaintiff thus

  possesses the same interests and has suffered the same injuries as each class member.

          58.    Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately protect the

  interests of the class members and has retained counsel experienced and competent in class action

  litigation.

          59.    Plaintiff has no interests that are contrary to or in conflict with the class members

  that he seeks to represent.




                                                   8
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 9 of 12




            60.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since, upon information and belief, joinder of all class members

  is impracticable.

            61.      Furthermore, as the damages suffered by individual class members may be

  relatively small, the expense and burden of individual litigation could make it impracticable for

  the class members to individually redress the wrongs done to them.

            62.      There will be no unusual difficulty in the management of this action as a class

  action.

            63.      Issues of law and fact common to the class members predominate over any

  questions that may affect only individual class members, in that Defendant has acted on grounds

  generally applicable to the class.

            64.      Among the issues of law and fact common to the class:

                  a. Defendant’s violations of the FDCPA as Plaintiff alleges;

                  b. whether Defendant is a debt collector as defined by the FDCPA;

                  c. whether Defendant’s communications with third-party mail vendors in connection

                     with the collection of consumer debts violate the FDCPA;

                  d. the availability of declaratory relief;

                  e. the availability of actual damages and statutory penalties; and

                  f. the availability of attorneys’ fees and costs.

            65.      Absent a class action, Defendant’s violations of the law will be allowed to proceed

  without a full, fair, judicially supervised remedy.

       Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b)

            66.      Plaintiff repeats and re-alleges each and every factual allegation contained in

  paragraphs 1 through 65 above.


                                                        9
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 10 of 12




           67.     Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector

   may not communicate, in connection with the collection of any debt, with any person other than

   the consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the

   creditor, the attorney of the creditor, or the attorney of the debt collector.”

           68.     By communicating regarding the Debt, including by disclosing, among other

   things, the existence of the Debt, the amount owed, and the alleged creditor, with a third-party

   mail vendor, Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection &

   Mgmt. Servs., Inc., --- F.3d ----, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).

           69.     The harm Plaintiff suffered is particularized in that Defendant communicated with

   a third-party vendor regarding the Debt.

           70.     And the violation of Plaintiff’s right not to have his private information shared with

   third parties is a concrete injury sufficient to confer standing.

           71.     To be sure, the harm Plaintiff alleges here—disclosure of private information of a

   personal, sensitive nature to third-party vendors—is precisely the type of abusive debt collection

   practice that the FDCPA was designed to prevent. See 15 U.S.C. § 1692(a) (“Abusive debt

   collection practices contribute to the number of personal bankruptcies, to marital instability, to the

   loss of jobs, and to invasions of individual privacy.”) (emphasis added).

           72.     Additionally, by communicating with a third party in connection with the collection

   of the Debt, Defendant harmed Plaintiff by invading his privacy.

           73.     That is, by communicating with a third party in connection with the collection of

   the Debt, Defendant harmed Plaintiff by disclosing private facts about him and the Debt.

           WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:




                                                     10
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 11 of 12




               A. Determining that this action is a proper class action under Rule 23 of the Federal

                   Rules of Civil Procedure;

               B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

               C. Awarding Plaintiff and the class members statutory damages pursuant to 15 U.S.C.

                   § 1692k;

               D. Awarding the class members actual damages incurred, as applicable, pursuant to

                   15 U.S.C. § 1692k;

               E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with respect

                   to Plaintiff and the class;

               F. Awarding Plaintiff and the class members their reasonable costs and attorneys’ fees

                   incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k and

                   Rule 23 of the Federal Rules of Civil Procedure;

               G. Awarding Plaintiff and the class members any pre-judgment and post-judgment

                   interest as may be allowed under the law; and

               H. Awarding other and further relief as the Court may deem just and proper.

                                                 Jury Demand

           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

   and all triable issues.




                                                     11
Case 1:21-cv-21696-XXXX Document 1 Entered on FLSD Docket 05/03/2021 Page 12 of 12




   Dated: May 3, 2021                 Respectfully submitted,


                                      /s/ Michael L. Greenwald
                                      Michael L. Greenwald
                                      Florida Bar No. 761761
                                      Aaron D. Radbil
                                      Florida Bar No. 047117
                                      GREENWALD DAVIDSON RADBIL PLLC
                                      7601 N. Federal Hwy., Suite A-230
                                      Boca Raton, FL 33487
                                      Tel: (561) 826-5477
                                      mgreenwald@gdrlawfirm.com
                                      aradbil@gdrlawfirm.com

                                      Counsel for Plaintiff and the proposed class




                                        12
